                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

SABAL PALMS CONDOMINIUM
ASSOCIATION,

       Plaintiff,

v.                                                        Case No. 6:19-cv-1029-Orl-37TBS

BLACKBOARD SPECIALTY
INSURANCE COMPANY,

      Defendant.
_____________________________________

                                          ORDER

       Plaintiff initiated this breach of contract action against Defendant, its insurer, in

state court. (Doc. 1-1.) Thereafter, Defendant removed the action to this Court on the basis

of diversity jurisdiction under 28 U.S.C. § 1332. (Doc. 1 (“Notice”).) Because the Notice

failed to sufficiently establish diversity jurisdiction, specifically Plaintiff’s citizenship,

U.S. Magistrate Judge Thomas B. Smith issued an Order to Show Cause as to Defendant

for why the case shouldn’t be dismissed for lack of subject matter jurisdiction. (Doc. 13.)

Magistrate Judge Smith noted discrepancies between Plaintiff’s allegation of where it

resides, its entity name, and Defendant’s filings. (Id. at 1–2.)

       Defendant responded by pointing to Plaintiff’s allegation that it “resides in

Brevard County, Florida,” without offering any insight to what type of entity Plaintiff is

or additional information. (Doc. 20.) On review, Magistrate Judge Smith noted this

unhelpful filing still doesn’t establish Plaintiff’s citizenship, so Defendant failed to carry


                                             -1-
its burden to establish this Court’s subject matter jurisdiction. (Doc. 22 (“R&R”).)

Accordingly, he recommends the Court remand this action for lack of subject matter

jurisdiction. (Id. at 6–7.)

       Neither party objected to the R&R, and the time for doing so has now passed. As

such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank,

N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court concludes that the R&R is due to be adopted in its entirety. Defendant has failed to

carry its burden to establish diversity jurisdiction under 28 U.S.C. § 1332, so this case is

due to be remanded for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.      U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

               (Doc. 22) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.      This action is REMANDED to the Eighteenth Judicial Circuit in and for

               Brevard County, Florida.

       3.      The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 24, 2019.




                                            -2-
Copies to:
Counsel of Record
Eighteenth Judicial Circuit
in and for Brevard County, Florida




                                     -3-
